Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be              Dec 11 2014, 10:09 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

SUZY ST. JOHN                                  GREGORY F. ZOELLER
Indianapolis, Indiana                          Attorney General of Indiana

                                               GRAHAM T. YOUNGS
                                               Deputy Attorney General
                                               Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

TIMOTHY WELLBAUGH,                             )
                                               )
       Appellant-Defendant,                    )
                                               )
               vs.                             )         No. 49A02-1404-CR-271
                                               )
STATE OF INDIANA,                              )
                                               )
       Appellee-Plaintiff.                     )


                     APPEAL FROM THE MARION SUPERIOR COURT
                             The Honorable David Cook, Judge
                        The Honorable Patrick Murphy, Commissioner
                             Cause No. 49F07-1401-CM-3147


                            December 11, 2014
                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Timothy Wellbaugh challenges the court’s order imposing a $50.00 public defender

fee. We remand.

                            FACTS AND PROCEDURAL HISTORY

          On January 21, 2014, the State charged Wellbaugh with Class A misdemeanor

resisting law enforcement.1 The court found Wellbaugh indigent. On finding Wellbaugh

guilty, the court sentenced him to 180 days probation, eighty hours of community service

work, and “no fines or costs.” (Tr. at 44.) However, when the sentence was entered into the

Chronological Case Summary (CCS), it indicated the trial court assessed a $50.00

supplemental public defender fee. (App. at 8.)

                                  DISCUSSION AND DECISION

          Ind. Code § 35-33-7-6(a) provides a trial court must determine the indigency of a

defendant and assign counsel if the defendant is indigent. Ind. Code § 35-33-7-6(c)

determines the maximum fee to be paid by parties represented by the public defender’s

office. Ind. Code § 33-37-2-3 addresses fees that may be assessed if a party is not indigent.

Ind. Code § 33-40-3-6 states if the court “makes a finding of ability to pay the costs of

representation,” the court can assess fees. Thus, a trial court must determine, prior to an

assessment of public defender fees, indigency or whether the party has the ability to pay the

costs of representation.

          The State concedes the trial court did not assess Wellbaugh’s ability to pay fees. We

agree and remand so the trial court may assess Wellbaugh’s ability, if any, to pay the public


1
    Ind. Code § 35-44.1-3-1 (2013).
                                                2
defender fee.

      Remanded.

BARNES, J., and PYLE, J., concur.




                                    3